Order entered February 24, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00966-CV

                   IN THE INTEREST OF A.V., A CHILD

              On Appeal from the 469th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 469-50370-2020

                                     ORDER

      Before the Court is appellees’ February 22, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 19, 2021.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE